Per Curiam :
The court below submitted to the jury the question whether there was such a change of the possession of the property in controversy as was reasonable under the circumstances. The said property consisted of a steam-engine attached to a portable saw-mill. Both were on the premises of the plaintiff at the time he-purchased them from James Dodson. Had they been upon the premises of the latter the case would have been different, and it might have been the duty of the learned judge below to instruct the jury, as a matter of law, that there was not a sufficient change of possession. But the fact that the property was actually on Pressel’s property, at the time of the sale, justified the court in submitting that matter to the jury. The modern doctrine upon this subject appears to be *271that-, in determining the kind of possession necessary to be given, regard must be had, not only to the character of the property, but also to the nature of the transaction, the position of the parties, and the intended use of the property. No such change of possession as will defeat the fair and honest object of the parties is required: Crawford v. Davis, 99 Pa. 576; Ziegler v. Handrick, 106 Pa. 87; McClure v. Forney, 107 Pa. 414.
The allegation that the alderman had no jurisdiction is without merit. Seitzinger v. Steinberger, 12 Pa. 879, is not in point. The question decided in that case was that a justice of the peace had no jurisdiction of an action on the case against a constable for not paying rent in arrear out of the proceeds of an execution levied on goods upon the demised premises. The present suit was in trespass against the constable, to recover damages for the wrongful seizure and sale of the property. This precise point was decided in Stamer v. Nass, 3 Gr. 240, where the jurisdiction was sustained.
The matter referred to in the fifth assignment does not rise to the dignity of a labor claim, under the act of 1883, and is not worth discussing.
Judgment affirmed.